
	
		I
		112th CONGRESS
		1st Session
		H. R. 3181
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a moratorium on regulatory rulemaking
		  actions and to repeal all rules that became effective after October 1, 1991,
		  and are in effect as of the date of the enactment of this Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop the Regulation Invasion Please
			 Act of 2011 or STRIP Act of 2011.
		2.Moratorium on
			 regulationsExcept as provided
			 in section 3, a Federal agency may not take any regulatory rulemaking action
			 until the end of the moratorium period.
		3.Emergency
			 exceptions; exclusions
			(a)Emergency
			 exceptionSection 2 shall not apply to a regulatory rulemaking
			 action, and section 5(d) shall not apply to a rule, if—
				(1)the head of a
			 Federal agency otherwise authorized to take the action submits a written
			 request to the Administrator of the Office of Information and Regulatory
			 Affairs within the Office of Management and Budget and submits a copy of such
			 request to the Congress;
				(2)the Administrator
			 of the Office of Information and Regulatory Affairs within the Office of
			 Management and Budget finds in writing that a waiver for the action or rule
			 is—
					(A)necessary because
			 of an imminent threat to health or safety or other emergency; or
					(B)necessary for the
			 enforcement of criminal laws; and
					(3)the head of the
			 Federal agency publishes the finding and waiver in the Federal Register.
				(b)ExclusionsThe
			 head of an agency shall publish in the Federal Register any action excluded
			 because of a certification under section 6(4)(B).
			(c)Civil rights
			 exceptionSection 2 shall not apply to a regulatory rulemaking
			 action, and section 5(d) shall not apply to a rule, to establish or enforce any
			 statutory rights against discrimination on the basis of age, race, religion,
			 gender, national origin, or handicapped or disability status except such
			 rulemaking actions or rules that establish, lead to, or otherwise rely on the
			 use of a quota or preference based on age, race, religion, gender, national
			 origin, or handicapped or disability status.
			4.Review of
			 rules
			(a)Review and
			 report requiredNot later than 90 days after the date of the
			 enactment of this Act, the Director of the Office of Management and Budget
			 shall—
				(1)conduct a review
			 of each rule that became effective after October 1, 1991, and is in effect as
			 of the date of the enactment of this Act; and
				(2)submit to Congress
			 and make available to the public a report on such review.
				(b)Matters
			 coveredThe report under subsection (a) shall include the
			 following:
				(1)An estimate of the
			 total annual costs and benefits (including quantifiable and nonquantifiable
			 effects) of each rule covered by the review, to the extent feasible.
				(2)A recommendation whether each rule should
			 continue and, where applicable, recommendations for reform of a rule.
				(3)The total number of minor and major rules
			 that became effective after October 1, 1991, and are in effect as of the date
			 of the enactment of this Act.
				(c)Uniform
			 standardThe Director of Office of Management and Budget shall
			 apply a uniform standard for figures and cost summaries in the report required
			 under subsection (a).
			5.Sunset prevention
			 proceedings
			(a)Designation of
			 Federal agency regulatory review officerThe head of each Federal
			 agency shall designate an officer of the agency as the Regulatory Review
			 Officer who shall be responsible for testifying before a committee of
			 the House of Representatives or the Senate with regard to a request to prevent
			 the repeal of a rule under subsection (c).
			(b)Request for
			 committee hearingThe
			 Regulatory Review Officer may submit a request for a hearing, with regard to a
			 rule reviewed under section 4, to the relevant committee of jurisdiction in the
			 House of Representatives and the Senate 60 days after the report is submitted
			 pursuant to section 4(a)(2).
			(c)Request To
			 prevent repeal of a ruleDuring a hearing described in subsection
			 (b), the Regulatory Review Officer may request that a rule not be repealed.
			 Such request shall include a description of the report submitted pursuant to
			 section 4(a)(2), with respect to such rule.
			(d)Repeal of
			 rulesExcept as provided in section 3, one year after the date of
			 the enactment of this Act, all rules shall be repealed, unless otherwise
			 specifically authorized by law and enacted after the date of the enactment of
			 this Act.
			6.DefinitionsFor purposes of this Act:
			(1)Federal
			 agencyThe term Federal agency means any agency as
			 that term is defined in section 551(1) of title 5, United States Code.
			(2)Major
			 ruleThe term major rule has the meaning given that
			 term in section 804 of title 5, United States Code.
			(3)Moratorium
			 periodThe term moratorium period means the period
			 of time—
				(A)beginning on the
			 day after the date of the enactment of this Act; and
				(B)ending on the
			 later of—
					(i)14
			 days after the day on which the Director of the Office of Management and Budget
			 publishes the report pursuant to section 4; or
					(ii)two
			 years after the date of the enactment of this Act.
					(4)Regulatory
			 rulemaking action
				(A)In
			 generalThe term regulatory rulemaking action means
			 any rulemaking on any rule normally published in the Federal Register,
			 including—
					(i)the
			 issuance of any substantive rule, interpretative rule, statement of agency
			 policy, notice of inquiry, advance notice of proposed rulemaking, or notice of
			 proposed rulemaking, and
					(ii)any
			 other action taken in the course of the process of rulemaking (except a cost
			 benefit analysis or risk assessment, or both).
					(B)ExclusionsThe
			 term regulatory rulemaking action does not include—
					(i)any
			 agency action that the head of the agency and the Administrator of the Office
			 of Information and Regulatory Affairs within the Office of Management and
			 Budget certify in writing is limited to repealing, narrowing, or streamlining a
			 rule, regulation, or administrative process or otherwise reducing regulatory
			 burdens (meaning, Federal agencies could reduce or eliminate regulations on
			 their own, during the moratorium);
					(ii)any
			 agency action that the head of the agency and the Administrator of the Office
			 of Information and Regulatory Affairs within the Office of Management and
			 Budget certify in writing is limited to matters relating to military or foreign
			 affairs functions, statutes implementing international trade agreements,
			 including all agency actions required by the Uruguay Round Agreements Act, or
			 agency management, personnel, or public property, loans, grants, benefits, or
			 contracts;
					(iii)any agency
			 action that the head of the agency and the Administrator of the Office of
			 Information and Regulatory Affairs within the Office of Management and Budget
			 certify in writing is limited to a routine administrative function of the
			 agency;
					(iv)any
			 agency action that—
						(I)is taken by an
			 agency that supervises and regulates insured depository institutions,
			 affiliates of such institutions, credit unions, or government sponsored housing
			 enterprises; and
						(II)the head of the
			 agency certifies would meet the standards for an exception or exclusion
			 described in this Act; or
						(v)any
			 agency action that the head of the agency certifies is limited to interpreting,
			 implementing, or administering the internal revenue laws of the United
			 States.
					(5)RuleThe
			 term rule—
				(A)means the whole or
			 a part of an agency statement of general or particular applicability and future
			 effect designed to implement, interpret, or prescribe law or policy; and
				(B)does not
			 include—
					(i)the
			 approval or prescription, on a case-by-case or consolidated case basis, for the
			 future of rates, wages, corporation, or financial structures or reorganizations
			 thereof, prices, facilities, appliances, services or allowances therefore, or
			 of valuations, costs, or accounting, or practices bearing on any of the
			 foregoing;
					(ii)any
			 action taken in connection with the safety of aviation;
					(iii)any action taken
			 in connection with the implementation of monetary policy or to ensure the
			 safety and soundness of federally insured depository institutions, any
			 affiliate of such an institution, credit unions, or government sponsored
			 housing enterprises or to protect the Federal deposit insurance funds;
					(iv)the
			 granting an application for a license, registration, or similar authority,
			 granting or recognizing an exemption, granting a variance or petition for
			 relief from a regulatory requirement, or other action relieving a restriction
			 (including any agency which establishes, modifies, or conducts a regulatory
			 program for a recreational or subsistence activity, including hunting, fishing,
			 and camping, if a Federal law prohibits the recreational or subsistence
			 activity in the absence of the agency action); or
					(v)taking any action
			 necessary to permit new or improved applications of technology or allow the
			 manufacture, distribution, sale, or use of a substance or product.
					(6)RulemakingThe
			 term rulemaking means agency process for formulating, amending, or
			 repealing a rule.
			(7)LicenseThe
			 term license means the whole or part of an agency permit,
			 certificate, approval, registration, charter, membership, statutory exemption,
			 or other form of permission.
			(8)Imminent threat
			 to health or safetyThe term imminent threat to health or
			 safety means the existence of any condition, circumstance, or practice
			 reasonably expected to cause death, serious illness, or severe injury to
			 humans, or substantial endangerment to private property during the moratorium
			 period.
			7.Limitation on
			 civil actionsNo private right
			 of action may be brought against any Federal agency for a violation of this
			 Act. This prohibition shall not affect any private right of action or remedy
			 otherwise available under any other law.
		
